Citation Nr: 1112453	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic tinnitus.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for asthma.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


Appellant (the Veteran) had active service from August 1951 to August 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 1999, the Veteran and his niece testified during a hearing before a decision review officer (DRO) at the RO.  In January 2000, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of each hearing is of record.

In August 2001, the Board denied the claims.  In July 2004, the United States Court of Appeals for Veterans Claims vacated the Board's decision and remanded the claims to the Board.  Based on the Court's Order, the Board, in May 2005, remanded the claims for additional development - specifically, proper VCAA notice.  After the RO took action to comply with the Board's remand instructions, the Board, in June 2009, vacated the May 2005 remand because additional documents relating to the issues on appeal had been received by VA but not associated with the claims file at the time of the May 2005 remand.  The Board remanded the claims for appropriate notice under the VCAA and to consider the additional evidence.  

In April 2010, the Board again remanded these claims to afford the Veteran corrected VCAA notice, and to afford him a VA examination.  As discussed below, the purpose for this remand has not been substantially completed, and another remand is necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA lung surgery in May 1991.  He claims that this surgery caused his tinnitus, hypertension, asthma, and emphysema.

38 U.S.C.A. § 1151 provides for compensation to be awarded for additional disability caused by VA surgery in the same manner as if such additional disability were service-connected.  Significantly, although this statute was amended effective October 1, 1997 to require fault on behalf of VA, the Veteran's claim was received in October 1995, prior to this date.  The version of the statute and its implementing regulation, 38 C.F.R. § 3.358, which apply to claims filed before October 1, 1997 and do not require VA fault except in certain circumstances, are therefore for consideration in this case.  See Brown v. Gardner, 513 U.S. 115 (1994).

The Board's April 2010 remand included an instruction to schedule the Veteran for an examination for the purpose of determining the etiology of his claimed tinnitus, hypertension, asthma, and emphysema.  The Veteran attended a VA examination for tinnitus in May 2010.  However, the RO scheduled a follow-up examination due to deficiencies in the examination report.  A review of the claims file reveals that, while examinations were scheduled for November 2010, the Veteran failed to report at the date and time notified.  Subsequently, on a VA Form 21-4138, received in December 2010, the Veteran reported that he had missed the scheduled appointments due to health problems.  He requested that the examinations be rescheduled.  On a VA Form 21-4138, also received later in December 2010, the Veteran reported that he was sick on the date of the examination, and that he was feeling better and wanted to attend the examination.  In written argument received in January 2011, the Veteran's representative requested that the case be remanded to reschedule the examination.  

The Board finds that, due to the Veteran's illness at the time of the scheduled examinations, good cause has been shown for his failure to report.  As such, another attempt should be made to obtain the examinations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the etiology of his tinnitus, hypertension, asthma, and emphysema.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate the disabilities that, in his opinion, preexisted the May 1991 surgery.

As to any of the claimed disabilities that preexisted the Veteran's May 1991 lung surgery, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the surgery or post-surgical treatment, including medications prescribed, aggravated such disability.

As to any of the claimed disabilities that did not preexist the Veteran's May 1991 lung surgery, the examiner should indicate whether it is at least as likely as not that the disability was caused by the Veteran's May 1991 lung surgery or post-surgical treatment including medications prescribed.

A complete rationale should accompany each opinion provided.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, along with the other evidence.

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


